DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2017/0188470 in view of Park et al. US Pub 2015/0029166.
Regarding claim 1, Cho teaches
An apparatus (Figs. 2-6), comprising: 

a support structure (Figure 2 and 5-6, back cover element 201) adjacent to the flexible display device comprising: 
a flexible surface (the back cover 201 is flexible surface such that it moves in two configuration of flat and curved) adjacent to the flexible display device, wherein the flexible display device is on a first side (first side being where the display is positioned such as figure 5 where element 201 is indicated and in figure 2, the surface of element 201 that is not visible) of the support structure, and 
an arc bar device (fig 2, 6 element 207) coupled to the support structure, wherein a portion of the arc bar device is slidable within a guide mechanism (guide mechanism being element 201 and 209) to allow the flexible display device to transform from a flat configuration (figure 5, flat configuration in mode A) to a curved configuration (fig 5 curved configuration mode B). 
Cho does not teach a plurality of stability pieces, to cause the support structure to match a form of the arc bar, connected to an outer most surface of the-support structure flexible surface, wherein the outer most surface of the support structure is a second side of the support structure and the plurality of stability pieces extend perpendicular to the second side of the support structure, and wherein the first side of the support structure is opposite to the second side of the support structure.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park of including plurality of stability pieces connected to the flexible surface and the stability pieces connected to each other using torqued hinges in the apparatus of Cho such that the plurality of stability pieces are arranged across the second side of the support structure (rear of element 201, fig 2, Cho) and they extend perpendicular to the second side of the support since they are placed on the rear such configuration will enable the flexible display device to have support (paragraph 77) and thereby providing stronger apparatus. 
Regarding claim 2, Cho as modified by Park teaches, 
Wherein the guide mechanism allows the portion of the arc bar device to slide vertically within the guide mechanism (Fig 3 and figure 6 shows the guide mechanism allowing the arc bar to slide vertically; paragraph 56, Cho)). 
Regarding claim 3, Cho as modified by Park teaches, 

Regarding claim 4, Cho as modified by Park teaches, 
Wherein each end of the arc bar device is rotatably fixed to a center of a lateral end of the support structure (figure 2, as indicated by the zoomed area of element 209 which shows the end of the arc bar 207 fixed to a center of the support structure, similar to figure 2 of present application). 
Regarding claim 5, Cho as modified by Park teaches, 
Wherein the guide mechanism includes a first guide (first guide being the right side which is indicated by 209 in figure 2 such that this enables the arc bar 207 to be slid up and down such is shown in figure 6) connected to the support structure along a first lateral y- axis of the support structure (figure 2, guide mechanism along first lateral y axis similar to figure 4-5 of present application) and a second guide (second guide being the left side which is not indicated by 209 but indictical on the opposite side of 201, such that this enables the arc bar 207 to be slid up and down such is shown in figure 6) connected to the support structure along a second lateral y-axis  (figure 2, guide mechanism along second lateral y axis similar to figure 4-5 of present application) of the support structure, and wherein the portion of the arc bar device 
Regarding claim 6, Cho as modified by Park teaches, 
Wherein a center of the arc bar device is rotatably fixed to a center of the support structure (figure 2, and 6, region indicated by 210). 
Regarding claim 7, Cho as modified teaches, 
wherein the plurality of stability pieces are  connected to each other using torqued hinges (figure 5 of Park, element 33/40/42).
Regarding claim 8, 
Cho teaches the display panel maybe liquid crystal or light emitting display or the like (paragraph 30). 
Cho does explicitly teach the flexible display device is an organic light emitting diode flexible display device. 
Park teaches the flexile display panel OLED panel (Paragraph 145). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the OLED panel as taught by Park as the display panel of the choice of Cho thereby making the flexible display panel of Cho to be an organic light emitting diode flexible display device, such display panel provides higher degree of flexibility and thereby enables curved and flat configuration without any issues. 

Regarding claim 9, Cho teaches

a flexible display device (paragraph 30-32 describes the display panel which is consider the display device which is not shown but in figure 5-6 shows the display device as a whole is moving in flat and curved position); 
a support structure (Figure 2 and 5-6, back cover element 201) adjacent to the flexible display device comprising: 
a flexible surface (the back cover 201 is flexible surface such that it moves in two configuration of flat and curved) adjacent to the flexible display device, wherein the flexible display device is on a first side (first side being where the display is positioned such as figure 5 where element 201 is indicated and in figure 2, the surface of element 201 that is not visible) of the support structure, and 
an arc bar device (fig 2, 6 element 207) coupled to the support structure, wherein a portion of the arc bar device is slidable within a guide mechanism (guide mechanism being element 201 and 209) to allow the flexible display device to transform from a flat configuration (figure 5, flat configuration in mode A) to a curved configuration (fig 5 curved configuration mode B). 
Cho does not teach an organic light emitting diode (OLED) flexible display device; and a plurality of stability pieces, to cause the support structure to match a form of the arc bar, connected to an outer most surface of the-support structure flexible surface, wherein the outer most surface of the support structure is a second side of the support structure and the plurality of stability pieces extend perpendicular to the second side of the support structure, and 
Park in similar field of an apparatus that is able to transform from a flat configuration to a curved configuration (Figs. 7-8 shows the two configuration) teaches a plurality of stability pieces (figs. 3-5, element 34), to cause the support structure to match a form of the arc, connected to an outer most surface of the flexible surface (flexible surface is the rear surface of element 10, figure 4, since this is the outer most surface of the flexible surface) is a second side of the support structure (as seen in figure 4, the second surface being the rear side of the display) and the plurality of stability piece extend perpendicular to the second side of the support structure, and wherein the first side of the support structure is opposite to the second side of the support structure (figure 4). Furthermore, Park teaches the flexile display panel OLED panel (Paragraph 145). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park of OLED flexible display device and teaching of including plurality of stability pieces connected to the flexible surface and the stability pieces connected to each other using torqued hinges in the apparatus of Cho such that the plurality of stability pieces are arranged across the second side of the support structure (rear of element 201, fig 2, Cho) and they extend perpendicular to the second side of the support since they are placed on the rear such configuration will enable the flexible display device to have support (paragraph 77), thereby providing stronger apparatus and by providing the OLED providing higher degree of flexibility. 
Regarding claim 10, Cho as modified by Park teaches, 

Regarding claim 11, Cho as modified by Park teaches, 
Wherein each end of the arc bar device is rotatably fixed to a center of a lateral end of the support structure (figure 2, as indicated by the zoomed area of element 209 which shows the end of the arc bar 207 fixed to a center of the support structure, similar to figure 2 of present application). 
Regarding claim 12, Cho as modified by Park teaches, 
Wherein the guide mechanism includes a first guide (first guide being the right side which is indicated by 209 in figure 2 such that this enables the arc bar 207 to be slid up and down such is shown in figure 6) connected to the support structure along a first lateral y- axis of the support structure (figure 2, guide mechanism along first lateral y axis similar to figure 4-5 of present application) and a second guide (second guide being the left side which is not indicated by 209 but indictical on the opposite side of 201, such that this enables the arc bar 207 to be slid up and down such is shown in figure 6) connected to the support structure along a second lateral y-axis  (figure 2, guide mechanism along second lateral y axis similar to figure 4-5 of present application) of the support structure, and wherein the portion of the arc bar device 
Regarding claim 12, Cho teaches, 
An apparatus (Figs. 2-6), comprising: 
a flexible display device (paragraph 30-32 describes the display panel which is consider the display device which is not shown but in figure 5-6 shows the display device as a whole is moving in flat and curved position); 
a support structure (Figure 2 and 5-6, back cover element 201) adjacent to the flexible display device comprising: 
a flexible surface (the back cover 201 is flexible surface such that it moves in two configuration of flat and curved) adjacent to the flexible display device, wherein the flexible display device is on a first side (first side being where the display is positioned such as figure 5 where element 201 is indicated and in figure 2, the surface of element 201 that is not visible) of the support structure, and 
an arc bar device (fig 2, 6 element 207) coupled to the support structure, wherein a portion of the arc bar device is slidable within a guide mechanism (guide mechanism being element 201 and 209) to allow the flexible display device to transform from a flat configuration (figure 5, flat configuration in mode A) to a curved configuration (fig 5 curved configuration mode B). 
Cho does not teach a plurality of stability pieces, to cause the support structure to match a form of the arc bar, connected to an outer most surface of the-support structure 
Park in similar field of an apparatus that is able to transform from a flat configuration to a curved configuration (Figs. 7-8 shows the two configuration) teaches a plurality of stability pieces (figs. 3-5, element 34), to cause the support structure to match a form of the arc, connected to an outer most surface of the flexible surface (flexible surface is the rear surface of element 10, figure 4, since this is the outer most surface of the flexible surface) is a second side of the support structure (as seen in figure 4, the second surface being the rear side of the display) and the plurality of stability piece extend perpendicular to the second side of the support structure, and wherein the first side of the support structure is opposite to the second side of the support structure (figure 4), wherein the plurality of stability pieces are  connected to each other using torqued hinges (figure 5, element 33/40/42). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park of including plurality of stability pieces connected to the flexible surface and the stability pieces connected to each other using torqued hinges in the apparatus of Cho such that the plurality of stability pieces are arranged across the second side of the support structure (rear of element 201, fig 2, Cho) and they extend perpendicular to the second side of the support since they are placed on 
Regarding claim 14, Cho as modified by Park teaches, 
Wherein the guide mechanism is connected to the support structure along a center y-axis of the support structure (figure 2 and 6 shows that the guide mechanism (210) is connected to the support structure 201 at the center along a center Y-axis of the support structure 201) and wherein the portion of the arc bar device that is slidable (figure 2-4, and 6 such that the arc bar is sliding within the guide mechanism, sliding in place since the applicant doesn’t define in what direction the sliding means occurs) within the guide mechanism is a center portion of the arc bar device. 
Regarding claim 15, Cho as modified by Park teaches, 
Wherein the guide mechanism includes a first guide (first guide being the right side which is indicated by 209 in figure 2 such that this enables the arc bar 207 to be slid up and down such is shown in figure 6) connected to the support structure along a first lateral y- axis of the support structure (figure 2, guide mechanism along first lateral y axis similar to figure 4-5 of present application) and a second guide (second guide being the left side which is not indicated by 209 but indictical on the opposite side of 201, such that this enables the arc bar 207 to be slid up and down such is shown in figure 6) connected to the support structure along a second lateral y-axis  (figure 2, guide mechanism along second lateral y axis similar to figure 4-5 of present application) of the support structure, and wherein the portion of the arc bar device that is slidable within the guide mechanism includes a first end of the arc bar device slidable 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841